                Case 18-17395-ref                 Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                               Desc Main
                                                                Document      Page 1 of 76
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF PENNSYLVANIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Harvey                                                           Sarah
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        J.                                                               A.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Weinstein                                                        Weinstein
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       Sarah A. Henry
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-8363                                                      xxx-xx-3363
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
               Case 18-17395-ref               Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                             Document      Page 2 of 76
Debtor 1   Harvey J. Weinstein
Debtor 2   Sarah A. Weinstein                                                                         Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 105 Village Drive
                                 Lititz, PA 17543
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Lancaster
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 18-17395-ref                Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                               Desc Main
                                                              Document      Page 3 of 76
Debtor 1    Harvey J. Weinstein
Debtor 2    Sarah A. Weinstein                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 18-17395-ref               Doc 1          Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                               Document      Page 4 of 76
Debtor 1    Harvey J. Weinstein
Debtor 2    Sarah A. Weinstein                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                Case 18-17395-ref                Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                            Desc Main
                                                               Document      Page 5 of 76
Debtor 1    Harvey J. Weinstein
Debtor 2    Sarah A. Weinstein                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 18-17395-ref               Doc 1        Filed 11/07/18 Entered 11/07/18 13:42:02                                   Desc Main
                                                            Document      Page 6 of 76
Debtor 1    Harvey J. Weinstein
Debtor 2    Sarah A. Weinstein                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Harvey J. Weinstein                                           /s/ Sarah A. Weinstein
                                 Harvey J. Weinstein                                               Sarah A. Weinstein
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     November 7, 2018                                  Executed on     November 7, 2018
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
               Case 18-17395-ref                 Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                           Desc Main
                                                                 Document      Page 7 of 76
Debtor 1   Harvey J. Weinstein
Debtor 2   Sarah A. Weinstein                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Barry A. Solodky                                               Date         November 7, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Barry A. Solodky
                                Printed name

                                Nikolaus & Hohenadel, LLP
                                Firm name

                                212 N. Queen Street
                                Lancaster, PA 17603
                                Number, Street, City, State & ZIP Code

                                                                                                                   bsolodky@n-hlaw.com /
                                Contact phone     717-299-3726                               Email address         mbleacher@n-hlaw.com
                                19259 PA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 18-17395-ref                        Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                                               Desc Main
                                                                          Document      Page 8 of 76
 Fill in this information to identify your case:

 Debtor 1                   Harvey J. Weinstein
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Sarah A. Weinstein
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                9,142.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $                9,142.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             136,750.41

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             690,596.23


                                                                                                                                     Your total liabilities $               827,346.64


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              10,167.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,675.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                       Desc Main
                                                                     Document      Page 9 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            132,808.89

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            132,808.89




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 18-17395-ref                    Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                                       Desc Main
                                                                      Document      Page 10 of 76
 Fill in this information to identify your case and this filing:

 Debtor 1                   Harvey J. Weinstein
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Sarah A. Weinstein
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Hyundai                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Sonata                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2011                                          Debtor 2 only                                            Current value of the      Current value of the
           Approximate mileage:              200,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Needs brakes, tires, and air
          conditioning                                               Check if this is community property                                $3,082.00                  $3,082.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,082.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
       No
Official Form 106A/B                                           Schedule A/B: Property                                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                    Desc Main
                                                                     Document      Page 11 of 76
 Debtor 1       Harvey J. Weinstein
 Debtor 2       Sarah A. Weinstein                                                                  Case number (if known)

        Yes. Describe.....

                                    Tables, TV Stand, beds, dressers, and other miscellaneous
                                    household goods and furnishings                                                                                $700.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Television, Computer and Printer                                                                               $150.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Assortment of men's and women's clothing                                                                     $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Necklaces and bracelets and other assorted earrings etc.                                                       $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    pet cats [Qty:2]                                                                                                   $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




Official Form 106A/B                                                   Schedule A/B: Property                                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 18-17395-ref                                 Doc 1              Filed 11/07/18 Entered 11/07/18 13:42:02                           Desc Main
                                                                                    Document      Page 12 of 76
 Debtor 1         Harvey J. Weinstein
 Debtor 2         Sarah A. Weinstein                                                                                          Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $2,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                 $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking - Back to
                                              17.1.       Basics                                  BB&T                                                              $1,500.00



                                              17.2.       Checking                                Union Bank                                                            $90.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                        Desc Main
                                                                     Document      Page 13 of 76
 Debtor 1        Harvey J. Weinstein
 Debtor 2        Sarah A. Weinstein                                                                      Case number (if known)


                                      Security Deposit                     Landlord - Schuyler McCabe, 450 Dolly Drive,                           $1,395.00
                                                                           Lancaster, PA 17601


                                      Security Deposit for 61              Landlord - Jean Romolo                                                   $725.00
                                      Culver Street, Apt. 2E,
                                      Southampton, NY


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:




Official Form 106A/B                                                   Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 18-17395-ref                         Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                                             Desc Main
                                                                          Document      Page 14 of 76
 Debtor 1        Harvey J. Weinstein
 Debtor 2        Sarah A. Weinstein                                                                                              Case number (if known)

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $3,910.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 18-17395-ref                            Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                                                Desc Main
                                                                             Document      Page 15 of 76
 Debtor 1         Harvey J. Weinstein
 Debtor 2         Sarah A. Weinstein                                                                                                    Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                        $0.00
 56. Part 2: Total vehicles, line 5                                                                             $3,082.00
 57. Part 3: Total personal and household items, line 15                                                        $2,150.00
 58. Part 4: Total financial assets, line 36                                                                    $3,910.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $9,142.00             Copy personal property total              $9,142.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                          $9,142.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                Case 18-17395-ref                    Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                            Desc Main
                                                                     Document      Page 16 of 76
 Fill in this information to identify your case:

 Debtor 1                 Harvey J. Weinstein
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Sarah A. Weinstein
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2011 Hyundai Sonata 200,000 miles                                $3,082.00                                 $3,082.00     11 U.S.C. § 522(d)(2)
      Needs brakes, tires, and air
      conditioning                                                                         100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Tables, TV Stand, beds, dressers,                                   $700.00                                  $700.00     11 U.S.C. § 522(d)(3)
      and other miscellaneous household
      goods and furnishings                                                                100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                          any applicable statutory limit

      Television, Computer and Printer                                    $150.00                                  $150.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Assortment of men's and women's                                  $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      clothing
      Line from Schedule A/B: 11.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Necklaces and bracelets and other                                   $300.00                                  $300.00     11 U.S.C. § 522(d)(4)
      assorted earrings etc.
      Line from Schedule A/B: 12.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                               Desc Main
                                                                     Document      Page 17 of 76
 Debtor 1    Harvey J. Weinstein
 Debtor 2    Sarah A. Weinstein                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     pet cats [Qty:2]                                                       $0.00                                     $0.00       11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking - Back to Basics: BB&T                                   $1,500.00                                 $1,500.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Union Bank                                                 $90.00                                    $90.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Security Deposit: Landlord -                                      $1,395.00                                 $1,395.00        11 U.S.C. § 522(d)(5)
     Schuyler McCabe, 450 Dolly Drive,
     Lancaster, PA 17601                                                                   100% of fair market value, up to
     Line from Schedule A/B: 22.1                                                          any applicable statutory limit

     Security Deposit for 61 Culver                                      $725.00                                   $725.00        11 U.S.C. § 522(d)(5)
     Street, Apt. 2E, Southampton, NY:
     Landlord - Jean Romolo                                                                100% of fair market value, up to
     Line from Schedule A/B: 22.2                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 18-17395-ref                    Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                        Desc Main
                                                                     Document      Page 18 of 76
 Fill in this information to identify your case:

 Debtor 1                 Harvey J. Weinstein
                          First Name                        Middle Name           Last Name

 Debtor 2                 Sarah A. Weinstein
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 18-17395-ref                       Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                                       Desc Main
                                                                      Document      Page 19 of 76
 Fill in this information to identify your case:

 Debtor 1                     Harvey J. Weinstein
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Sarah A. Weinstein
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Commwealth of Pennsylvania                             Last 4 digits of account number       9860               $2,360.99         $2,360.99                   $0.00
              Priority Creditor's Name
              Department of Labor and Industry                       When was the debt incurred?           05/23/2018
              Unemployment Compensation
              Fund
              651 Boas Street
              Harrisburg, PA 17121-0750
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify   Contributions to employee benefit plans
              Yes                                                                        Business Debt - Employer Witholding (Lancaster
                                                                                         County CCP [CI-18-03873])




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              45039                                           Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                                      Document      Page 20 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                               Case number (if known)

 2.2      Department of the Treasury                                 Last 4 digits of account number     0571                $5,229.33   $5,229.33              $0.00
          Priority Creditor's Name
          Internal Revenue Service                                   When was the debt incurred?         12/31/2017
          Cincinnati, OH 45999-0039
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business Debt

 2.3      Department of the Treasury                                 Last 4 digits of account number     0571              $13,207.99    $5,229.33        $7,978.66
          Priority Creditor's Name
          Internal Revenue Service                                   When was the debt incurred?         10/04/2016
          Cincinnati, OH 45999-0039
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business Debt - Lancaster County CCP
                                                                                         [CI-16-08779]

 2.4      Department of the Treasury                                 Last 4 digits of account number     0571              $12,538.38    $5,229.33        $7,309.05
          Priority Creditor's Name
          Internal Revenue Service                                   When was the debt incurred?         08/18/2017
          Cincinnati, OH 45999-0039
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business Debt - Lancaster County CCP
                                                                                         [CI-17-07349]




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02                              Desc Main
                                                                      Document      Page 21 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                               Case number (if known)

 2.5      Internal Revenue Service                                   Last 4 digits of account number                         $7,706.82        $0.00        $7,706.82
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         05/23/2018
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business Debt - 941 Federal Tax (Lancaster
                                                                                         County CCP [CI-18-03886])

 2.6      Internal Revenue Service                                   Last 4 digits of account number                       $66,077.26    $66,077.26              $0.00
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         01/31/2018
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business Debt - 940 / 941 Federal Tax (Lancaster
                                                                                         County CCP [CI-18-00784]). Early Withdrawal
                                                                                         Penalty for $300,000 of liquidated retirement
                                                                                         funds = additional $30,000 for total of $66,077.26

          PA Department of Labor and
 2.7      Industry                                                   Last 4 digits of account number                           $716.14        $0.00           $716.14
          Priority Creditor's Name
          Bureau of Labor Law Compliance                             When was the debt incurred?         10/12/2018
          651 Boas Street - Room 1301
          Harrisburg, PA 17121
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated

           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Business Debt - Employee Wage Claim - Danielle
                                                                                         Herr [ Docket No. MJ-02208-CV-140-2018] - Default
                                                                                         Judgment Entered



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                           Desc Main
                                                                      Document      Page 22 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                               Case number (if known)

            PA Department of Labor and
 2.8        Industry                                                 Last 4 digits of account number                            $864.39                   $0.00               $864.39
            Priority Creditor's Name
            Bureau of Labor Law Compliance                           When was the debt incurred?         10/12/2018
            651 Boas Street - Room 1301
            Harrisburg, PA 17121
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

            No                                                          Other. Specify   Wages, salaries, and commissions
            Yes                                                                          Business Debt - Employee Wage Claim - Crystal
                                                                                         Hughes-Boyer[ Docket No.
                                                                                         MJ-02208-CV-141-2018] - Default Judgment
                                                                                         Entered

 2.9        PA Department of Revenue                                 Last 4 digits of account number     4008               $28,049.11             $28,049.11                    $0.00
            Priority Creditor's Name
            Bureau of Compliance                                     When was the debt incurred?         08/24/2017
            Lien Section
            PO Box 280948
            Harrisburg, PA 17128-0948
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Business Debt-Sales/Employer/Use Tax

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 4 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 23 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.1      All Natural Products                                       Last 4 digits of account number                                                         $3,180.80
          Nonpriority Creditor's Name
          "Davidovich Bakery"                                        When was the debt incurred?           03/25/2018
          5029 69th Place
          Woodside, NY 11377
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt - Davidovich Bakery


 4.2      Aloha/NCR                                                  Last 4 digits of account number       1270                                              Unknown
          Nonpriority Creditor's Name
          864 Spring Street NW                                       When was the debt incurred?
          Atlanta, GA 30308
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Restuarant Sale Platforms
              Yes                                                       Other. Specify   & Equipment

 4.3      Bank of America                                            Last 4 digits of account number                                                         $8,414.00
          Nonpriority Creditor's Name
          PO Box 982238                                              When was the debt incurred?           09/26/2018
          El Paso, TX 79998
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 24 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.4      BK Specialty Foods, Inc.                                   Last 4 digits of account number       5708                                                $813.13
          Nonpriority Creditor's Name
          200 Egle Court                                             When was the debt incurred?           04/23/2018
          Swedesboro, NJ 08085-1799
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5      BMW Financial Services                                     Last 4 digits of account number       xxxx                                            $32,844.00
          Nonpriority Creditor's Name
          5515 ParkCenter Circle                                     When was the debt incurred?           09/26/2018
          Dublin, OH 43017
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repossessed BMW


 4.6      BMW Financial Services                                     Last 4 digits of account number       6652                                            $16,526.00
          Nonpriority Creditor's Name
          P.O. Box 3608                                              When was the debt incurred?           09/30/2018
          5515 ParkCenter Circle
          Dublin, OH 43017
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Auto Loan / Lease - charged off - Car
              Yes                                                       Other. Specify   repossessed




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 25 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.7      Brogue Hydroponics                                         Last 4 digits of account number                                                           $700.00
          Nonpriority Creditor's Name
          11620 Smith Hollow Road                                    When was the debt incurred?
          Brogue, PA 17309
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.8      Capital One                                                Last 4 digits of account number       2038                                            $11,334.00
          Nonpriority Creditor's Name
          1500 Capital One Dr.                                       When was the debt incurred?           10/17/2018
          Richmond, VA 23238
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.9      Capital One                                                Last 4 digits of account number       5125                                            $11,520.00
          Nonpriority Creditor's Name
          1500 Capital One Dr.                                       When was the debt incurred?           10/17/2018
          Richmond, VA 23238
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases- charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 26 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.1
 0        Capital One                                                Last 4 digits of account number       xxxx                                              $5,683.00
          Nonpriority Creditor's Name
          1500 Capital One Dr.                                       When was the debt incurred?           10/07/2018
          Richmond, VA 23238
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
                                                                                         Credit card purchases - charged off - DJ
                                                                                         Judgment by Default entered 02/23/2018
              Yes                                                       Other. Specify   [MJ-02102-CV-400-2017]

 4.1
 1        Carbon's Golden Malted                                     Last 4 digits of account number       R3R1                                              Unknown
          Nonpriority Creditor's Name
          4101 William Richardson Drive                              When was the debt incurred?
          South Bend, IN 46628
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 2        Cavalry Portfolio Services                                 Last 4 digits of account number       7288                                            $25,764.00
          Nonpriority Creditor's Name
          P.O. Box 27288                                             When was the debt incurred?           08/01/2017
          Tempe, AZ 85285
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases: Collection - Citibank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 27 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.1
 3        Certified Carpet                                           Last 4 digits of account number       8891                                                  $38.73
          Nonpriority Creditor's Name
          PO Box 1746                                                When was the debt incurred?           06/15/2017
          1855-65 Columbia Avenue
          Lancaster, PA 17608
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 4        Chase                                                      Last 4 digits of account number       xxxx                                            $18,562.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           12/28/2017
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.1
 5        Chase                                                      Last 4 digits of account number       xxxx                                              $7,760.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           12/27/2017
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 28 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.1
 6        Chase                                                      Last 4 digits of account number       xxxx                                            $31,056.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           12/18/2017
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.1
 7        Chase Cardmember Service                                   Last 4 digits of account number       1269                                              $5,609.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           11/26/2017
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.1
 8        Chase Cardmember Service                                   Last 4 digits of account number       8596                                            $20,314.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           11/03/2017
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases- charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 29 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.1
 9        Chow Now                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          12181 Bluff Creek Drive #200                               When was the debt incurred?
          Los Angeles, CA 90094
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 0        Citi Cards                                                 Last 4 digits of account number       2653                                            $11,010.00
          Nonpriority Creditor's Name
          PO Box 6241                                                When was the debt incurred?           10/08/2018
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.2
 1        Citi Cards                                                 Last 4 digits of account number       xxxx                                              $1,584.00
          Nonpriority Creditor's Name
          PO Box 6241                                                When was the debt incurred?           10/11/2018
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 30 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.2
 2        Citi Cards                                                 Last 4 digits of account number       xxxx                                                $727.00
          Nonpriority Creditor's Name
          PO Box 6241                                                When was the debt incurred?           09/21/2018
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.2
 3        Comcast                                                    Last 4 digits of account number                                                           $435.49
          Nonpriority Creditor's Name
          Po Box 3001                                                When was the debt incurred?
          Southeastern, PA 19398
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 4        Commercial Acceptance                                      Last 4 digits of account number       41QD                                              $2,654.19
          Nonpriority Creditor's Name
          2300 Gettysburg Road                                       When was the debt incurred?           10/09/2018
          Camp Hill, PA 17011
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 31 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.2
 5        Commercial Acceptance Company                              Last 4 digits of account number       3Dxx                                              $1,052.00
          Nonpriority Creditor's Name
          PO Box 3268                                                When was the debt incurred?           10/09/2018
          1 West Main Street
          Shiremanstown, PA 17011
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Collection - Members 1st FCU

 4.2
 6        Discover Financial Services                                Last 4 digits of account number       xxxx                                              $9,560.57
          Nonpriority Creditor's Name
          PO Box 15316                                               When was the debt incurred?           10/26/2018
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
                                                                                         Credit card purchases - charged off
                                                                                         [Complaint Filed 10/04/2018 (Docket No.
                                                                                         MJ-02102-CV-350-2018] Default Judgment
              Yes                                                       Other. Specify   Entered 10/26/2018]




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 32 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.2
 7        Discover Financial Services                                Last 4 digits of account number       xxxx                                            $15,594.00
          Nonpriority Creditor's Name
          PO Box 15316                                               When was the debt incurred?           10/15/2018
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
                                                                                         Credit card purchases - charged off. Default
                                                                                         Judgment entered in Lancaster County
              Yes                                                       Other. Specify   CCP [CI-17-05510] on 10/10/2017]

 4.2
 8        Eileen Weinstein                                           Last 4 digits of account number                                                      $200,000.00
          Nonpriority Creditor's Name
          3903 Nostrand Avenue, #4P                                  When was the debt incurred?
          Brooklyn, NY 11235
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Loan - Business Loan (80%) / Personal
              Yes                                                       Other. Specify   Loan (20%)

 4.2
 9        Elanco Financial Services                                  Last 4 digits of account number       xxxx                                            $19,452.00
          Nonpriority Creditor's Name
          P.O. Box 108                                               When was the debt incurred?           10/07/2018
          Saint Louis, MO 63166
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases- charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 33 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.3
 0        Fast & Easy Funds                                          Last 4 digits of account number                                                       $30,000.00
          Nonpriority Creditor's Name
          1800 Corporate Blvd, Suite 300                             When was the debt incurred?
          Boca Raton, FL 33431
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt - Loan for receivables


 4.3
 1        Gasdick, Stanton, Early (GSE)                              Last 4 digits of account number       3353                                                $959.49
          Nonpriority Creditor's Name
          Attn: Tary C. Early, Esquire                               When was the debt incurred?           05/08/2018
          1601 Colonial Drive
          Orlando, FL 32804
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection - Default- Vacation Ownership
                                                                                         Interest for the Bonnet Creek Resort
                                                                                         Vacation Condominium Association.
              Yes                                                       Other. Specify   (Wyndham Vacation Resorts)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 34 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.3
 2        Gasdick, Stanton, Early (GSE)                              Last 4 digits of account number       3353                                                $959.49
          Nonpriority Creditor's Name
          Attn: Tary C. Early, Esquire                               When was the debt incurred?           05/08/2018
          1601 Colonial Drive
          Orlando, FL 32804
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Fairfield Orlando at Bonnet Creek Resort
                                                                                         6277 Sea Harbor Drive Orlando, FL 32821
                                                                                         Orange County
                                                                                         Annual Timeshare Interest - 154,000 points
              Yes                                                       Other. Specify   annually as defined in declarations.

 4.3
 3        JH Portfolio Debt Equity                                   Last 4 digits of account number       xxxx                                              $4,017.00
          Nonpriority Creditor's Name
          5757 Phantom Drive, Suite 225                              When was the debt incurred?           10/05/2018
          Hazelwood, MO 63042
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Collection - FNB Omaha




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 35 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.3
 4        John Gross & Company, Inc.                                 Last 4 digits of account number                                                         $7,348.53
          Nonpriority Creditor's Name
          c/o Martson Law Offices                                    When was the debt incurred?           09/26/2018
          Attn: Christopher E. Rice, Esquire
          10 East High Street
          Carlisle, PA 17013
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Judgment - Writ of
              Yes                                                       Other. Specify   Execution [Lancaster CCP CI-2018-07116]

 4.3
 5        Jonathan Weinstein                                         Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          3114 Bainbridge Lane                                       When was the debt incurred?
          Frisco, TX 75034
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.3
 6        Lancaster Plumbing and Heating                             Last 4 digits of account number                                                           $793.38
          Nonpriority Creditor's Name
          1184 Enterprise Road                                       When was the debt incurred?
          East Petersburg, PA 17520
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 36 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.3
 7        Lending Club Corporation                                   Last 4 digits of account number       xxxx                                            $22,141.00
          Nonpriority Creditor's Name
          21 Stevenson St                                            When was the debt incurred?           09/30/2016
          Suite 300
          San Francisco, CA 94105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Installment Loan - charged
              Yes                                                       Other. Specify   off

 4.3
 8        Lendmark Financial Services                                Last 4 digits of account number       4036                                              $2,305.81
          Nonpriority Creditor's Name
          2054 Fruitville PIke                                       When was the debt incurred?           01/31/2017
          Suite 200
          Lancaster, PA 17601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt - Installment Loan


 4.3
 9        M&T Bank                                                   Last 4 digits of account number       3699                                                $392.45
          Nonpriority Creditor's Name
          P.O. Box 1056                                              When was the debt incurred?           July 18,2018
          Buffalo, NY 14240-1056
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Checking Account Fees - Overdraft




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 37 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.4
 0        M&T Bank                                                   Last 4 digits of account number                                                         $1,052.27
          Nonpriority Creditor's Name
          P.O. Box 1056                                              When was the debt incurred?
          Buffalo, NY 14240-1056
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 1        Metro Bank                                                 Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          3801 Paxton Street                                         When was the debt incurred?
          Harrisburg, PA 17111
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 2        Niki Haberle                                               Last 4 digits of account number                                                           $758.54
          Nonpriority Creditor's Name
          146 Locust Street, Apt #C                                  When was the debt incurred?           04/27/2018
          Columbia, PA 17512
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Payment of Wages [Default
                                                                                         Judgment Entered in Magesterial District
              Yes                                                       Other. Specify   Court 02-2-08 on 04/27/2018.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 38 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.4
 3        Oak Tree Development Group, LLC                            Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          Attn: Jennifer Rogers, Director                            When was the debt incurred?           02/26/2018
          2450 Marietta Avenue
          Lancaster, PA 17601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt- Lease- nonpayment of rent
                                                                                         and CAM to landlord Wetherburn Town
                                                                                         Center, LP for Commercial lease at 608
                                                                                         Richmond Drive, Lancaster, PA 17601.
                                                                                         [Confession of Judgment in Ejectment and
                                                                                         Praecipe for Possession entered March
              Yes                                                       Other. Specify   20,2018]

 4.4
 4        Oasis                                                      Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          35 Corporate Drive                                         When was the debt incurred?
          Suite #150
          Burlington, MA 01803
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 39 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.4
 5        Owen McLaughlin Big O                                      Last 4 digits of account number                                                         $1,251.06
          Nonpriority Creditor's Name
          1037 Reading Road                                          When was the debt incurred?           06/27/2017
          Narvon, PA 17555
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Collection -Default
              Yes                                                       Other. Specify   Judgment Entered [MJ-02306-CV-81-2017]

 4.4
 6        PNC Bank                                                   Last 4 digits of account number       2538                                            $19,720.00
          Nonpriority Creditor's Name
          1 Financial Pkwy                                           When was the debt incurred?           09/30/2018
          Kalamazoo, MI 49009
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - charged off

 4.4
 7        Portfolio Recovery Associates, LLC                         Last 4 digits of account number       7701                                            $13,667.00
          Nonpriority Creditor's Name
          PO Box 12914                                               When was the debt incurred?           10/08/2018
          120 Corporate Blvd, Ste 1
          Norfolk, VA 23541
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Collection - Barclays Bank of Delware




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                                     Document      Page 40 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.4
 8        Portfolio Recovery Associates, LLC                         Last 4 digits of account number       3329                                              $9,825.00
          Nonpriority Creditor's Name
          PO Box 12914                                               When was the debt incurred?           10/08/2018
          120 Corporate Blvd, Ste 1
          Norfolk, VA 23541
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt (90%) / Personal Debt (10%):
              Yes                                                       Other. Specify   Credit card purchases - Citibank, N.A.

 4.4
 9        U.S. Foods, Inc.                                           Last 4 digits of account number       1CST                                                $776.86
          Nonpriority Creditor's Name
          c/o Llloyd McDaniel Creditors Law                          When was the debt incurred?           05/04/2017
          Firm
          11405 Park Road, Suite 200
          PO Box 23200
          Louisville, KY 40223-0200
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - Collection (U.S. Foods,
              Yes                                                       Other. Specify   Inc.)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                        Desc Main
                                                                     Document      Page 41 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 4.5
 0         Worldpay US, Inc.                                         Last 4 digits of account number       1661                                                       $440.44
           Nonpriority Creditor's Name
           201 17th Street, NW                                       When was the debt incurred?           04/16/2018
           suote 1000
           Atlanta, GA 30363
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt - Collection

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9046
                                                               Last 4 digits of account number                  2799

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9046
                                                               Last 4 digits of account number                  3906

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469100                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9100
                                                               Last 4 digits of account number                  2653

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9046
                                                               Last 4 digits of account number                  3242

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9046
                                                               Last 4 digits of account number                  3867

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469100                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9100
                                                               Last 4 digits of account number                  4081

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services, Inc.                                   Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469100                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9100

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 23 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                        Desc Main
                                                                     Document      Page 42 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

                                                               Last 4 digits of account number                  7701

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brubaker, Connaughton, Goss &                                 Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Lucarelli                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Robert W. Pontz, Esquire
 480 New Holland Avenue, Suite
 6205
 Lancaster, PA 17602
                                                               Last 4 digits of account number                  2017

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services, LP                               Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 698 1/2 South Ogden Street                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number                  2653

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services, LP                               Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 698 1/2 South Ogden Street                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number                  4081

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central Credit Services                                       Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 9550 Regency Square Blvd, Suite                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 500A
 Jacksonville, FL 32225
                                                               Last 4 digits of account number                  9382

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CKS Financial                                                 Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2856                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Chesapeake, VA 23327-2856
                                                               Last 4 digits of account number                  1167

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry Truman Blvd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number                  8563

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry Truman Blvd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number                  6791

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Firstsource Advantage, LLC                                    Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 205 Bryant Woods South                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Amherst, NY 14228
                                                               Last 4 digits of account number                  6621

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hayt, Hayt & Landau, LLC                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 123 S. Broad Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1660
 Philadelphia, PA 19109-1003
                                                               Last 4 digits of account number                  3094

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hayt, Hayt & Landau, LLC                                      Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Kenneth Hayes, Esquire                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 123 S. Broad Street
 Suite 1660

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                        Desc Main
                                                                     Document      Page 43 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                             Case number (if known)

 Philadelphia, PA 19109-1003
                                                               Last 4 digits of account number                  001F

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Martson Law Offices                                           Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Chris E. Rice, Esquire                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 10 East High Street
 Carlisle, PA 17013
                                                               Last 4 digits of account number                  6981

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 26314                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Lehigh Valley, PA 18002-6314
                                                               Last 4 digits of account number                  1348

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PA Department of Revenue                                      Line 2.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Office of Chief Counsel                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 10th Floor, Strawberry Square
 4th and Walnut Streets
 Harrisburg, PA 17128-1061
                                                               Last 4 digits of account number                  Attn: Bankrupty Compliance

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PNC Bank National Association                                 Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5570                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44101-0570
                                                               Last 4 digits of account number                  2538

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler and Pressler, LLP                                    Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054-5020
                                                               Last 4 digits of account number                  5510

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau, Inc.                                Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd, Suite 206                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614
                                                               Last 4 digits of account number                  8801

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 USA                                                           Line 2.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Internal Revenue Service                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 STOP 8420G PO BOX 145595
 Cincinnati, OH 45250-9734
                                                               Last 4 digits of account number                  5718

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 USA                                                           Line 2.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Internal Revenue Service                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 STOP 8420G PO BOX 145595
 Cincinnati, OH 45250-9734
                                                               Last 4 digits of account number                  5718

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Weltman, Weinberg & Reis Co., LPA                             Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 170 S. Independence Mall W Suite                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 874W
 Philadelphia, PA 19106
                                                               Last 4 digits of account number                  0367

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 25 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                                     Document      Page 44 of 76
 Debtor 1 Harvey J. Weinstein
 Debtor 2 Sarah A. Weinstein                                                                            Case number (if known)

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $              132,808.89
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                    0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                3,941.52

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $              136,750.41

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              690,596.23

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              690,596.23




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 18-17395-ref                     Doc 1          Filed 11/07/18 Entered 11/07/18 13:42:02                         Desc Main
                                                                      Document      Page 45 of 76
 Fill in this information to identify your case:

 Debtor 1                  Harvey J. Weinstein
                           First Name                         Middle Name            Last Name

 Debtor 2                  Sarah A. Weinstein
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Jean Ronolo                                                                Rental Agreement for 61 Culver Street, Apt 2E,
                                                                                          Southampton, NY

     2.2       Schuyler McCabe                                                            Rental Agreement for 105 Village Drive, Lititz, PA 17543
               450 Dolly Drive
               Lancaster, PA 17601




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 18-17395-ref                       Doc 1            Filed 11/07/18 Entered 11/07/18 13:42:02              Desc Main
                                                                         Document      Page 46 of 76
 Fill in this information to identify your case:

 Debtor 1                   Harvey J. Weinstein
                            First Name                            Middle Name         Last Name

 Debtor 2                   Sarah A. Weinstein
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 18-17395-ref                  Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02                               Desc Main
                                                          Document      Page 47 of 76


Fill in this information to identify your case:

Debtor 1                      Harvey J. Weinstein

Debtor 2                      Sarah A. Weinstein
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF PENNSYLVANIA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Service Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       BMW Southampton

       Occupation may include student        Employer's address
                                                                   759 Country Road 39A
       or homemaker, if it applies.
                                                                   Southampton, NY 11968

                                             How long employed there?         2-3 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $       13,110.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00    +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $     13,110.00           $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 18-17395-ref              Doc 1       Filed 11/07/18 Entered 11/07/18 13:42:02                                 Desc Main
                                                       Document      Page 48 of 76

Debtor 1    Harvey J. Weinstein
Debtor 2    Sarah A. Weinstein                                                                    Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      13,110.00      $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        2,063.00     $               0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $            0.00     $               0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $            0.00     $               0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $            0.00     $               0.00
      5e.    Insurance                                                                     5e.        $          880.00     $               0.00
      5f.    Domestic support obligations                                                  5f.        $            0.00     $               0.00
      5g.    Union dues                                                                    5g.        $            0.00     $               0.00
      5h.    Other deductions. Specify:                                                    5h.+       $            0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            2,943.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          10,167.00      $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
      8e. Social Security                                                                  8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              10,167.00 + $          0.00 = $          10,167.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $          10,167.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor 1's monthly income fluctuates as part of his monthly salary is based on commissions from
                             the sale of vehicles. Debtor 1's income is temporary - employment will end Janaury 1, 2019. Along
                             with the ending of his employment will be the end of an additional $600 in rent reimbursement by his
                             present employer and the end of his Customer Satisfaction Bonus of $2,000 monthly. [Note: The
                             deduction of $880 monthly from Debtor's paychecks for insurance begins December 1, 2018.]




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
           Case 18-17395-ref                  Doc 1        Filed 11/07/18 Entered 11/07/18 13:42:02                                   Desc Main
                                                           Document      Page 49 of 76


Fill in this information to identify your case:

Debtor 1                 Harvey J. Weinstein                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                 Sarah A. Weinstein                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF PENNSYLVANIA                                           MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  6                    Yes
                                                                                                                                             No
                                                                                   Son                                  9                    Yes
                                                                                                                                             No
                                                                                   Grandmother                          66                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,395.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
         Case 18-17395-ref                   Doc 1         Filed 11/07/18 Entered 11/07/18 13:42:02                                      Desc Main
                                                           Document      Page 50 of 76

Debtor 1     Harvey J. Weinstein
Debtor 2     Sarah A. Weinstein                                                                        Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  60.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 120.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                900.00
8.    Childcare and children’s education costs                                                 8. $                                                 50.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                300.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                 200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   75.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Rent for 61 Culver St, Apt. 2E, Southampton, NY                 17c. $                                                  725.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Pet Food/Supplies                                                   21. +$                                                 75.00
      Birthday and Other Gifts                                                                    +$                                                25.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,675.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,675.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              10,167.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,675.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              5,492.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor's expenses may increase should Debtor be offered to continue with temporary
                          employment at BMW-Southampton during the Winter months. If this should happen, Debtor's family
                          would relocate to New York, requiring a larger rental property with a kitchen costing around $3,500
                          monthly.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                Case 18-17395-ref                    Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                        Desc Main
                                                                     Document      Page 51 of 76




 Fill in this information to identify your case:

 Debtor 1                    Harvey J. Weinstein
                             First Name                     Middle Name             Last Name

 Debtor 2                    Sarah A. Weinstein
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Harvey J. Weinstein                                                   X   /s/ Sarah A. Weinstein
              Harvey J. Weinstein                                                       Sarah A. Weinstein
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 7, 2018                                               Date    November 7, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 18-17395-ref                    Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                              Desc Main
                                                                     Document      Page 52 of 76


 Fill in this information to identify your case:

 Debtor 1                  Harvey J. Weinstein
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Sarah A. Weinstein
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        61 Culver Street                                         From-To:                      Same as Debtor 1                                   Same as Debtor 1
        Apt. 2E                                                  July / August              105 Village Drive                                  From-To:
        Southampton, NY 11968                                    2018 to present            Lititz, PA 17543                                   March 2013 to
                                                                                                                                               the present


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                Desc Main
                                                                     Document      Page 53 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $35,220.00            Wages, commissions,               $4,400.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                               $0.00         Wages, commissions,                $6,010.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                             Wages, commissions,                       $100,000.00           Wages, commissions,                      $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                       $125,000.00           Wages, commissions,                      $0.00
 (January 1 to December 31, 2016 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                                     Document      Page 54 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Eileen Weinstein                                          May, June, July                $2,100.00         $198,000.00       Repayment of additional
       3903 Nostrand Avenue, #4P                                 2018.                                                              personal loan
       Brooklyn, NY 11235


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Capital One Bank (USA), N.A. v.                           Collection                 Magesterial District Court                 Pending
       Harvey J. Weintein                                                                   02-1-02                                    On appeal
       MJ-02102-CV-400-2017                                                                 2205 Oregon PIke
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17601-4606

       Discover Bank v. Harvey J.                                Collection                 Lancaster County Court of                  Pending
       Weinstein                                                                            Common Pleas                               On appeal
       CI-17-05510                                                                          50 N Duke Street
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17602
                                                                                                                                    Judgment by Default
                                                                                                                                    Entered 10/10/2017

       Discover Bank v. Sarah A.                                 Collection                 Magesterial District Court                 Pending
       Weinstein                                                                            02-1-02                                    On appeal
       MJ-02102-CV-350-2018                                                                 2205 Oregon PIke
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17601-4606
                                                                                                                                    Default Judgment
                                                                                                                                    (10/26/2018)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                             Desc Main
                                                                     Document      Page 55 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       John Gross & Company v. Harvey                            Contract /                 Court of Common Pleas                      Pending
       Weinstein d/b/a Our House Cafe,                           Collection                 Cumberland County                          On appeal
       2018-05577 Civil Term                                                                1 Courthouse Square
                                                                                                                                       Concluded
                                                                                            Suite 100
                                                                                            Carlisle, PA 17013
                                                                                                                                    Defualt Judgment Entered
                                                                                                                                    and Transferred to
                                                                                                                                    Lancaster CCP
                                                                                                                                    [CI-18-07116]. Writ of
                                                                                                                                    Execution Filed 09/24/2018

       Niki Haberle v. Harvey Weinstein                          Failure to Pay             Magesterial District Court                 Pending
       MJ-02208-CV-48-2018                                       Employee Wages             02-2-08                                    On appeal
                                                                                            690 Furnace Hills Pike
                                                                                                                                       Concluded
                                                                                            Lititz, PA 17543
                                                                                                                                    Default Judgment

       Pa Bureau of Labor Law                                    Failure to Pay             Magesterial District Court                 Pending
       Compliance v. Harvey Weinstein,                           Employee Wages             02-2-08                                    On appeal
       Our House Cafe                                            (D.H.)                     690 Furnace Hills Pike
                                                                                                                                       Concluded
       MJ-02208-CV-140-2018                                                                 Lititz, PA 17543
                                                                                                                                    Default Judgment

       Pa Bureau of Labor Law                                    Failure to Pay             Magesterial District Court                 Pending
       Compliance v. Harvey Weinstein,                           Employee Wages             02-2-08                                    On appeal
       Our House Cafe                                            (C.H.)                     690 Furnace Hills Pike
                                                                                                                                       Concluded
       MJ-02208-CV-141-2018                                                                 Lititz, PA 17543
                                                                                                                                    Default Judgment

       PA Department of Revenue v. Our                           Collection - Taxes         Lancaster County Court of                  Pending
       House Cafe                                                (SUH) (2016)               Common Pleas                               On appeal
       CI-17-07349                                                                          50 N Duke Street
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17602

       USA Internal Revenue Service v.                           Collection - 941           Lancaster County Court of                  Pending
       Our House Cafe                                            Taxes                      Common Pleas                               On appeal
       CI-18-03886                                                                          50 N Duke Street
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17602

       USA Internal Revenue Service v.                                                      Lancaster County Court of                  Pending
       Our House Cafe                                                                       Common Pleas                               On appeal
       CI-18-00784                                                                          50 N Duke Street
                                                                                                                                       Concluded
                                                                                            Lancaster, PA 17602

       Pennsylvania Dept of Labor and                            Collection -               Lancaster County Court of                  Pending
       Industry v. Our House Cafe                                Unemployment               Common Pleas                               On appeal
       CI-18-03873                                               Compensation               50 N Duke Street
                                                                                                                                       Concluded
                                                                 Fund - Employer            Lancaster, PA 17602
                                                                 Witholding

       Owen McLaughlin Big O v. Our                              Business Debt -            Magesterial District Court                 Pending
       House Cafe                                                Collection                 02-3-06                                    On appeal
       MJ-02306-CV-81-2017                                                                  745B East Main Street
                                                                                                                                       Concluded
                                                                                            New Holland, PA 17557
                                                                                                                                    Appeal Filed on July 12,
                                                                                                                                    2017 [Lancaster County
                                                                                                                                    CCP [CI-17-06374])

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                              Desc Main
                                                                     Document      Page 56 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                  Value of the
                                                                                                                                                       property
                                                                 Explain what happened
       John Gross & Company, Inc.                                Business Debt - Judgment - Writ of                           09/26/2018              Unknown
       c/o Martson Law Offices                                   Execution [Lancaster CCP CI-2018-07116].
       Attn: Christopher E. Rice, Esquire                        Levy upon Debtors' personal property
       10 East High Street                                       located at 105 Village Drive, Lititz, PA
       Carlisle, PA 17013                                        17543.

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.

       BMW Financial Services                                    Repossessed BMWs, including a BMW 528                                                Unknown
       5515 ParkCenter Circle
       Dublin, OH 43017                                              Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Gasdick, Stanton, Early (GSE)                             Fairfield Orlando at Bonnet Creek Resort                     August /                Unknown
       Attn: Tary C. Early, Esquire                              6277 Sea Harbor Drive Orlando, FL 32821                      September
       1601 Colonial Drive                                       Orange County Annual Timeshare Interest -                    2018
       Orlando, FL 32804                                         154,000 points annually as defined in
                                                                 declarations.

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was            Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                Desc Main
                                                                     Document      Page 57 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Abacus Credit Counseling                                       Certificate of Credit Counseling                        10/24/2018                    $25.00
       17337 Ventura Boulevard, Suite 226                             Certificate
       Encino, CA 91316
       www.abacuscc.org


       Nikolaus & Hohenadel, LLP                                      Money received is broken down as                        08/25/2016                $4,700.00
       212 N. Queen Street                                            follows:                                                ($200);
       Lancaster, PA 17603                                            $2,450 pre-bankruptcy creditor workout                  04/19/2017
       bsolodky@n-hlaw.com /                                          and services                                            ($1,000);
       mbleacher@n-hlaw.com                                           $1,850 retainer                                         04/18/2018
                                                                      $335 for the Court's filing fee                         ($1,500);
                                                                      $65 for lien search ordered and review                  10/25/2018
                                                                      of lien search                                          ($2,000)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-17395-ref                     Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                              Desc Main
                                                                     Document      Page 58 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       M&T Bank                                                  XXXX-3699                    Checking                  Overdraft notice                      $0.00
       P.O. Box 1056                                                                          Savings
                                                                                                                        dated 07/18/2018
       Buffalo, NY 14240-1056                                                                                           - was account
                                                                                              Money Market
                                                                                                                        closed after this
                                                                                              Brokerage
                                                                                                                        or is it still open -
                                                                                              Other                     Debtor 2

       Members First FCU                                         XXXX-                        Checking                  Account was                           $0.00
       Administrative Headquarters                                                            Savings
                                                                                                                        closed 1 -2 years
       5000 Louise Drive                                                                                                ago.
                                                                                              Money Market
       PO Box 40
                                                                                              Brokerage
       Mechanicsburg, PA 17055
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                              have it?
                                                                      State and ZIP Code)


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                                   Desc Main
                                                                     Document      Page 59 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                                Case number (if known)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                  Status of the
       Case Number                                                    Name                                                                           case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                              Desc Main
                                                                     Document      Page 60 of 76
 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                          Case number (if known)


                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Our House Cafe, LLC                                      Restaurant and Catering                         EIN:         XX-XXXXXXX
        608 Richmond Drive
        Lancaster, PA 17601                                      Bookeeping and Beyond, LLC -                    From-To      Restaurant from March 2015 to
                                                                 Irene Mouchlizis                                             March 2018. Catering business
                                                                                                                              from March 2015 to the present.


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Harvey J. Weinstein                                                 /s/ Sarah A. Weinstein
 Harvey J. Weinstein                                                     Sarah A. Weinstein
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      November 7, 2018                                              Date     November 7, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                Case 18-17395-ref                    Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02           Desc Main
                                                                     Document      Page 61 of 76

 Fill in this information to identify your case:

 Debtor 1                 Harvey J. Weinstein
                          First Name                        Middle Name              Last Name

 Debtor 2                 Sarah A. Weinstein
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                           Desc Main
                                                                     Document      Page 62 of 76

 Debtor 1      Harvey J. Weinstein
 Debtor 2      Sarah A. Weinstein                                                                     Case number (if known)


     name:                                                                  Retain the property and redeem it.                          Yes
                                                                            Retain the property and enter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Jean Ronolo                                                                                         No

                                                                                                                                  Yes

 Description of leased        Rental Agreement for 61 Culver Street, Apt 2E, Southampton, NY
 Property:

 Lessor's name:               Schuyler McCabe                                                                                     No

                                                                                                                                  Yes

 Description of leased        Rental Agreement for 105 Village Drive, Lititz, PA 17543
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Harvey J. Weinstein                                                      X /s/ Sarah A. Weinstein
       Harvey J. Weinstein                                                              Sarah A. Weinstein
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        November 7, 2018                                                 Date     November 7, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02              Desc Main
                                                                     Document      Page 63 of 76
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                 Desc Main
                                                                     Document      Page 64 of 76


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                Desc Main
                                                                     Document      Page 65 of 76
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                Desc Main
                                                                     Document      Page 66 of 76
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02                     Desc Main
                                                                     Document      Page 67 of 76
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
             Harvey J. Weinstein
 In re       Sarah A. Weinstein                                                                               Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,850.00
             Prior to the filing of this statement I have received                                        $                     1,850.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Money received is broken down as follows:
                 $2,450 pre-bankruptcy creditor workout and services
                 $1,850 retainer
                 $335 for the Court's filing fee
                 $65 for lien search ordered and review of lien search

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding. Negotiations with secured creditors to reduce to market value; exemption
               planning; preparation and filing of reaffirmation agreements and applications as needed; preparation and filing of
               motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods. Motions to dismiss or
               convert your bankruptcy proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 7, 2018                                                              /s/ Barry A. Solodky
     Date                                                                          Barry A. Solodky
                                                                                   Signature of Attorney
                                                                                   Nikolaus & Hohenadel, LLP
                                                                                   212 N. Queen Street
                                                                                   Lancaster, PA 17603
                                                                                   717-299-3726 Fax: 717-299-1811
                                                                                   bsolodky@n-hlaw.com / mbleacher@n-hlaw.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 18-17395-ref                      Doc 1           Filed 11/07/18 Entered 11/07/18 13:42:02          Desc Main
                                                                     Document      Page 68 of 76




                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
            Harvey J. Weinstein
 In re      Sarah A. Weinstein                                                                          Case No.
                                                                                    Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: November 7, 2018                                                  /s/ Harvey J. Weinstein
                                                                         Harvey J. Weinstein
                                                                         Signature of Debtor

 Date: November 7, 2018                                                  /s/ Sarah A. Weinstein
                                                                         Sarah A. Weinstein
                                                                         Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                                Document      Page 69 of 76

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         All Natural Products
                         "Davidovich Bakery"
                         5029 69th Place
                         Woodside, NY 11377



                         Aloha/NCR
                         864 Spring Street NW
                         Atlanta, GA 30308



                         ARS National Services, Inc.
                         PO Box 469046
                         Escondido, CA 92046-9046



                         ARS National Services, Inc.
                         PO Box 469100
                         Escondido, CA 92046-9100



                         Bank of America
                         PO Box 982238
                         El Paso, TX 79998



                         BK Specialty Foods, Inc.
                         200 Egle Court
                         Swedesboro, NJ 08085-1799



                         BMW Financial Services
                         P.O. Box 3608
                         5515 ParkCenter Circle
                         Dublin, OH 43017



                         Brogue Hydroponics
                         11620 Smith Hollow Road
                         Brogue, PA 17309



                         Brubaker, Connaughton, Goss & Lucarelli
                         Attn: Robert W. Pontz, Esquire
                         480 New Holland Avenue, Suite 6205
                         Lancaster, PA 17602
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 70 of 76


                     Capital Management Services, LP
                     698 1/2 South Ogden Street
                     Buffalo, NY 14206-2317



                     Capital One
                     1500 Capital One Dr.
                     Richmond, VA 23238



                     Carbon's Golden Malted
                     4101 William Richardson Drive
                     South Bend, IN 46628



                     Cavalry Portfolio Services
                     P.O. Box 27288
                     Tempe, AZ 85285



                     Central Credit Services
                     9550 Regency Square Blvd, Suite 500A
                     Jacksonville, FL 32225



                     Certified Carpet
                     PO Box 1746
                     1855-65 Columbia Avenue
                     Lancaster, PA 17608



                     Chase
                     PO Box 15298
                     Wilmington, DE 19850



                     Chase Cardmember Service
                     PO Box 15298
                     Wilmington, DE 19850



                     Chow Now
                     12181 Bluff Creek Drive #200
                     Los Angeles, CA 90094
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 71 of 76


                     Citi Cards
                     PO Box 6241
                     Sioux Falls, SD 57117



                     CKS Financial
                     PO Box 2856
                     Chesapeake, VA 23327-2856



                     Client Services, Inc.
                     3451 Harry Truman Blvd
                     Saint Charles, MO 63301-4047



                     Comcast
                     Po Box 3001
                     Southeastern, PA 19398



                     Commercial Acceptance
                     2300 Gettysburg Road
                     Camp Hill, PA 17011



                     Commercial Acceptance Company
                     PO Box 3268
                     1 West Main Street
                     Shiremanstown, PA 17011



                     Commwealth of Pennsylvania
                     Department of Labor and Industry
                     Unemployment Compensation Fund
                     651 Boas Street
                     Harrisburg, PA 17121-0750



                     Department of the Treasury
                     Internal Revenue Service
                     Cincinnati, OH 45999-0039



                     Discover Financial Services
                     PO Box 15316
                     Wilmington, DE 19850
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 72 of 76


                     Eileen Weinstein
                     3903 Nostrand Avenue, #4P
                     Brooklyn, NY 11235



                     Elanco Financial Services
                     P.O. Box 108
                     Saint Louis, MO 63166



                     Fast & Easy Funds
                     1800 Corporate Blvd, Suite 300
                     Boca Raton, FL 33431



                     Firstsource Advantage, LLC
                     205 Bryant Woods South
                     Amherst, NY 14228



                     Gasdick, Stanton, Early (GSE)
                     Attn: Tary C. Early, Esquire
                     1601 Colonial Drive
                     Orlando, FL 32804



                     Hayt, Hayt & Landau, LLC
                     123 S. Broad Street
                     Suite 1660
                     Philadelphia, PA 19109-1003



                     Hayt, Hayt & Landau, LLC
                     Attn: Kenneth Hayes, Esquire
                     123 S. Broad Street
                     Suite 1660
                     Philadelphia, PA 19109-1003



                     Internal Revenue Service
                     Centralized Insolvency Operation
                     PO Box 7346
                     Philadelphia, PA 19101-7346



                     Jean Ronolo
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 73 of 76


                     JH Portfolio Debt Equity
                     5757 Phantom Drive, Suite 225
                     Hazelwood, MO 63042



                     John Gross & Company, Inc.
                     c/o Martson Law Offices
                     Attn: Christopher E. Rice, Esquire
                     10 East High Street
                     Carlisle, PA 17013



                     Jonathan Weinstein
                     3114 Bainbridge Lane
                     Frisco, TX 75034



                     Lancaster Plumbing and Heating
                     1184 Enterprise Road
                     East Petersburg, PA 17520



                     Lending Club Corporation
                     21 Stevenson St
                     Suite 300
                     San Francisco, CA 94105



                     Lendmark Financial Services
                     2054 Fruitville PIke
                     Suite 200
                     Lancaster, PA 17601



                     M&T Bank
                     P.O. Box 1056
                     Buffalo, NY 14240-1056



                     Martson Law Offices
                     Attn: Chris E. Rice, Esquire
                     10 East High Street
                     Carlisle, PA 17013
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 74 of 76


                     Metro Bank
                     3801 Paxton Street
                     Harrisburg, PA 17111



                     Nationwide Credit, Inc.
                     PO Box 26314
                     Lehigh Valley, PA 18002-6314



                     Niki Haberle
                     146 Locust Street, Apt #C
                     Columbia, PA 17512



                     Oak Tree Development Group, LLC
                     Attn: Jennifer Rogers, Director
                     2450 Marietta Avenue
                     Lancaster, PA 17601



                     Oasis
                     35 Corporate Drive
                     Suite #150
                     Burlington, MA 01803



                     Owen McLaughlin Big O
                     1037 Reading Road
                     Narvon, PA 17555



                     PA Department of Labor and Industry
                     Bureau of Labor Law Compliance
                     651 Boas Street - Room 1301
                     Harrisburg, PA 17121



                     PA Department of Revenue
                     Bureau of Compliance
                     Lien Section
                     PO Box 280948
                     Harrisburg, PA 17128-0948
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 75 of 76


                     PA Department of Revenue
                     Office of Chief Counsel
                     10th Floor, Strawberry Square
                     4th and Walnut Streets
                     Harrisburg, PA 17128-1061



                     PNC Bank
                     1 Financial Pkwy
                     Kalamazoo, MI 49009



                     PNC Bank National Association
                     PO Box 5570
                     Cleveland, OH 44101-0570



                     Portfolio Recovery Associates, LLC
                     PO Box 12914
                     120 Corporate Blvd, Ste 1
                     Norfolk, VA 23541



                     Pressler and Pressler, LLP
                     7 Entin Road
                     Parsippany, NJ 07054-5020



                     Schuyler McCabe
                     450 Dolly Drive
                     Lancaster, PA 17601



                     U.S. Foods, Inc.
                     c/o Llloyd McDaniel Creditors Law Firm
                     11405 Park Road, Suite 200
                     PO Box 23200
                     Louisville, KY 40223-0200



                     United Collection Bureau, Inc.
                     5620 Southwyck Blvd, Suite 206
                     Toledo, OH 43614
Case 18-17395-ref   Doc 1   Filed 11/07/18 Entered 11/07/18 13:42:02   Desc Main
                            Document      Page 76 of 76


                     USA
                     Internal Revenue Service
                     STOP 8420G PO BOX 145595
                     Cincinnati, OH 45250-9734



                     Weltman, Weinberg & Reis Co., LPA
                     170 S. Independence Mall W Suite 874W
                     Philadelphia, PA 19106



                     Worldpay US, Inc.
                     201 17th Street, NW
                     suote 1000
                     Atlanta, GA 30363
